DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-20 are currently pending in this application.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is an encoder that is referring to the decoder claim 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 is an encoder that is referring to the decoder claim 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 17-20, and 24 of copending Application No. 17/065,934 in view of Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1] in further view of Wang et al. (Hereafter, “Wang”) [US 2006/0153295 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimed is required. An analysis of the claims can be seen in Table 1 below.

Table 1: Instant Application No. 16/987,854 Claims vs. Co-pending Application No. 17/065,934 Claims
Instant Application No. 16/987,854 Claims (Difference Emphasis Added)
Co-pending Application No. 17/065,934 Claims (Difference Emphasis Added)
1. A decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first coding block, extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video, wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters, and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters; a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters, wherein a spatial resolution of the first array to generate a predicted second coding block; and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block.

3. The decoder of claim 2, wherein the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block.
including pictures of a scene represented by multiple arrays of information samples, comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters including a first intra coding parameter associated with a first intra coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first intra coding block in an intra coding mode, extracting, from the data stream, inter-plane interchange information associated with a second intra coding block in a second array of information samples that represents a second color component of the video, wherein the inter-plane interchange information signals whether intra coding information of the second intra coding block is to be derived in the intra coding mode based on information related to the first intra coding block, and responsive to the inter-plane interchange information indicating no derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block, extracting, from the data stream, a second set of coding parameters including a second intra coding parameter; and a predictor configured for: responsive to the inter-plane interchange information indicating derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block, deriving the intra coding information for the second intra coding block based on the information related to the first intra coding block, and responsive to the inter-plane interchange information indicating no derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block, predicting the second intra coding block based on the second set of coding parameters including the second intra coding parameter in the intra coding mode.

3. The decoder of claim 2, further comprising a reconstructor configured for reconstructing the second coding block based on a predicted second coding block and the residual information associated with the second coding block.

8. The decoder of claim 1, wherein a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a first direction differs from a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a second direction.

2. The decoder of claim 1, wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block.
4. The decoder of claim 1, wherein the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
4. The decoder of claim 1, wherein the first and second arrays of information samples represent different types of spatially sampled information of the scene, and the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene. 

Claim 10 is the same as claim 3 but in encoder form.
Claim 17 is the same as claim 1 but in encoder form.
Claim 19 is the same as claim 3 but in encoder form.
Claim 24 is the same as claim 8 but in encoder form.
Claim 9 is the same as claim 2 but in encoder form.
Claim 18 is the same as claim 2 but in encoder form.
Claim 11 is the same as claim 4 but in encoder form.
Claim 20 is the same as claim 4 but in encoder form.


Some of the differences in the claim limitations in the co-pending application are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the co-pending application.
	The co-pending application fails to explicitly disclose wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters, and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters; a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters, and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block.
Lee discloses wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame), and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters ([0073] Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame. [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); a predictor configured for: , responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters ([0073] FIG. 6 is a diagram showing an example of motion prediction in video coding according to an exemplary embodiment of the present invention.  Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.  Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.  Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame.  For convenience of explanation, it is assumed that the motion prediction is performed on a macroblock-by-macroblock basis.  A motion vector for a base layer macroblock 21 is the same as a motion vector for an enhancement layer macroblock 25.), to generate a predicted second coding block ([0073] using the predicted motion vector for the enhancement layer, [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Lee in order to improve the multi-layered video encoding and decoding.
Wang discloses wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters ([0022] Mode Inheritance from Base Layer (MI). In this mode, no additional syntax elements need to be coded for an MB except the MI flag. MI flag is used for indicating that the mode decision of this MB can be derived from that of the corresponding MB in the base layer. If the resolution of the base layer is the same as that of the enhancement layer, all the mode information can be used as is. If the resolution of the base layer is different from that of the enhancement layer (for example, half of the resolution of the enhancement layer), the mode information used by the enhancement layer needs to be derived according to the resolution ratio.), copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters ([0043] The present invention improves the inter-layer prediction modes as follows:  Mode Inheritance from Base Layer when the Base Layer MB is Coded in Intra Mode. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is. [0080] In sum, intra 8x8 and intra 4x4 are different luma prediction types. The basic idea in intra prediction is to use the edge pixels in the neighboring block (that are already processed and reconstructed) to perform directional prediction of the pixels in the block being processed. A particular mode specifies a prediction direction, such as down-right direction, or horizontal direction, and so on.), and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block ([0005] Decode the syntax elements of the MB, syntax elements including prediction modes and associated parameters; [0006] Based on syntax elements, retrieve the pixel predictors for each partition of MB. An MB can have multiple partitions, and each partition can have its own mode information; [0007] Perform entropy decoding to obtain the quantized coefficients; [0008] Perform inverse transform on the quantized coefficients to reconstruct the prediction residue; and [0009] Add pixel predictors to the reconstructed prediction residues in order to obtain the reconstructed pixel values of the MB. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the inheritance from the base layer to the enhancement layer by copying of the intra mode as taught by Wang. The motivation behind this modification would have been to improve the scalable video coding.
Claims 1-5, 7-12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-20 of U.S. Patent No. 10,855,990 in view of Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1] in further view of Wang et al. (Hereafter, “Wang”) [US 2006/0153295 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimed is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 16/987,854 Claims vs. U.S. Patent No. 10,855,990 Claims
Instant Application No. 16/987,854 Claims (Difference Emphasis Added)
U.S. Patent No. 10,855,990 Claims (Difference Emphasis Added)
1. A decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first coding block, extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video, set of coding parameters, and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters; a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters, wherein a spatial resolution of the first array is different than a spatial resolution of the second array, and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block; and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block.

7. The decoder of claim 1, wherein the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived based on a first intra coding parameter of the first set of coding parameters.
including pictures of a scene represented by multiple arrays of information samples, comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters including a first intra coding parameter associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first coding block in an intra coding mode, extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information in the intra coding mode is to be derived based on the first intra coding parameter, and responsive to a determination based on the inter-plane interchange information that the second intra coding parameter is not to be derived from the first intra coding parameter, extracting, from the data stream, the second set of coding parameters including the second intra coding parameter; and a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second intra coding parameter is to be derived from the first intra coding parameter, the first intra coding parameter as the second intra coding parameter such that the first and second intra coding parameters are equal, wherein a spatial resolution of the first array is twice a spatial resolution of the second array, the first intra coding parameter indicates an angle of direction of intra prediction used in the intra coding mode within the first array and the second intra coding parameter indicates an angle of direction of intra prediction used in the intra coding mode within the second array, and predicting the second coding block based on the second set of coding parameters including the second intra coding parameter to generate a predicted second coding block based on the intra coding mode, wherein the first and second arrays of information samples represent different types of spatially sampled information of the scene. 

3. The decoder of claim 2, further comprising a reconstructor configured for reconstructing and the residual information associated with the second coding block.

2. The decoder of claim 1, wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block.
3. The decoder of claim 2, wherein the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block.
3. The decoder of claim 2, further comprising a reconstructor configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block.
4. The decoder of claim 1, wherein the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
4.  The decoder of claim 1, wherein the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
5. The decoder of claim 1, wherein coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter-prediction, an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided.
5. The decoder of claim 1, wherein coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter-prediction and subdivision information that specifies how a coding block is to be sub-divided.
Claim 8 is the same as claim 1 but in encoder form.
Claim 20 is the same as claim 7 but in encoder form.
Claim 16 is the same as claim 1 but in encoder form.
Claim 18 is the same as claim 3 but in encoder form.
Claim 9 is the same as claim 2 but in encoder form.
Claim 17 is the same as claim 2 but in encoder form.
Claim 10 is the same as claim 3 but in encoder form.
Claim 18 is the same as claim 3 but in encoder form.
Claim 11 is the same as claim 4 but in encoder form.
Claim 19 is the same as claim 4 but in encoder form.
Claim 12 is the same as claim 5 but in encoder form.
Claim 20 is the same as claim 5 but in encoder form.


The U.S. Patent fails to explicitly disclose wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters, and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters; a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters, wherein a spatial resolution of the first array is different than a spatial resolution of the second array.
Lee discloses wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame), and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters ([0073] Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame. [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); a predictor configured for: set of coding parameters is to be derived based on the first set of coding parameters ([0073] FIG. 6 is a diagram showing an example of motion prediction in video coding according to an exemplary embodiment of the present invention.  Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.  Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.  Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame.  For convenience of explanation, it is assumed that the motion prediction is performed on a macroblock-by-macroblock basis.  A motion vector for a base layer macroblock 21 is the same as a motion vector for an enhancement layer macroblock 25.), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Lee in order to improve the multi-layered video encoding and decoding.
Wang discloses wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be set of coding parameters ([0022] Mode Inheritance from Base Layer (MI). In this mode, no additional syntax elements need to be coded for an MB except the MI flag. MI flag is used for indicating that the mode decision of this MB can be derived from that of the corresponding MB in the base layer. If the resolution of the base layer is the same as that of the enhancement layer, all the mode information can be used as is. If the resolution of the base layer is different from that of the enhancement layer (for example, half of the resolution of the enhancement layer), the mode information used by the enhancement layer needs to be derived according to the resolution ratio.), set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters ([0043] The present invention improves the inter-layer prediction modes as follows:  Mode Inheritance from Base Layer when the Base Layer MB is Coded in Intra Mode. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is. [0080] In sum, intra 8x8 and intra 4x4 are different luma prediction types. The basic idea in intra prediction is to use the edge pixels in the neighboring block (that are already processed and reconstructed) to perform directional prediction of the pixels in the block being processed. A particular mode specifies a prediction direction, such as down-right direction, or horizontal direction, and so on.), wherein a spatial resolution of the first array is different than a spatial resolution of the second array ([0030] Improvements can be achieved by using MI even when the base layer MB is encoded in intra mode as follows: [0031] Copy intra 4x4 mode of one 4x4 block in the base layer to multiple neighboring 4x4 blocks in the enhancement layer if the base layer resolution is lower than the enhancement layer resolution.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the inheritance from the base layer to the enhancement layer by copying of the intra mode as taught by Wang. The motivation behind this modification would have been to improve the scalable video coding.
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1] in view of “Results of CE on separate prediction modes for 4:4:4 coding (CE9)”, Sekiguchi S et al. (Hereafter, “Sekiguchi”) in further view of Wang et al. (Hereafter, “Wang”) [US 2006/0153295 A1] in even further view of Vieron et al. (Hereafter, “Vieron”) [US 2008/0267291 A1].
In regards to claim 1, Lee discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([0008] a bitstream may consist of multiple layers, i.e., a base layer and first and second enhanced layers), comprising: an extractor configured for: extracting, from the data stream ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame), a first set of coding parameters ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame) associated with a ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame) ([Fig. 17] the enhancement layer and base layer are reconstructed), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples ([0073] Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.) ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame), and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters ([0073] Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame. [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); a predictor configured for: ([0073] FIG. 6 is a diagram showing an example of motion prediction in video coding according to an exemplary embodiment of the present invention.  Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.  Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.  Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame.  For convenience of explanation, it is assumed that the motion prediction is performed on a macroblock-by-macroblock basis.  A motion vector for a base layer macroblock 21 is the same as a motion vector for an enhancement layer macroblock 25.), ([0073] using the predicted motion vector for the enhancement layer, [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block ([Fig. 17] reconstruction occurs in the video decoder).
Sekiguchi discloses an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding ([Page 1] intra-only coding using the syntax is known, [Page 13] decoding using coding prediction mode information), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video, wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters ([Page 13] mode_extension_flag equal to 0 specifies one common coding prediction mode information multiplexed in the macroblock_layer() is used for decoding of all three color components), and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters ([Page 13] mode_extension_flag equal to 1 specifies separate coding prediction mode information in the macroblock_layer() is used for decoding each color component).
Wang discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([Title] Method and system for inter-layer prediction mode coding in scalable video coding), comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video ([0016] If the MB is an intra-MB, it is necessary to code the information, such as: [0017] MB type to indicate that this is an intra-MB; [0018] Intra-frame prediction modes used for luma. If the luma signal is predicted using the intra 4x4 mode, then each 4x4 block in the 16x16 luma block can have its own prediction mode, and sixteen intra 4x4 modes are coded for an MB. If luma signal is predicted using the intra 16x16 mode, then only one intra 16x16 mode is associated with the entire MB; [0019] Intra-frame prediction mode used for chroma.), wherein the first set of coding parameters is to be used for reconstructing the first coding block ([0005] Decode the syntax elements of the MB, syntax elements including prediction modes and associated parameters; [0006] Based on syntax elements, retrieve the pixel predictors for each partition of MB. An MB can have multiple partitions, and each partition can have its own mode information; [0007] Perform entropy decoding to obtain the quantized coefficients; [0008] Perform inverse transform on the quantized coefficients to reconstruct the prediction residue; and [0009] Add pixel predictors to the reconstructed prediction residues in order to obtain the reconstructed pixel values of the MB.), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video ([0016] If the MB is an intra-MB, it is necessary to code the information, such as: [0017] MB type to indicate that this is an intra-MB; [0018] Intra-frame prediction modes used for luma. If the luma signal is predicted using the intra 4x4 mode, then each 4x4 block in the 16x16 luma block can have its own prediction mode, and sixteen intra 4x4 modes are coded for an MB. If luma signal is predicted using the intra 16x16 mode, then only one intra 16x16 mode is associated with the entire MB; [0019] Intra-frame prediction mode used for chroma.), wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters ([0022] Mode Inheritance from Base Layer (MI). In this mode, no additional syntax elements need to be coded for an MB except the MI flag. MI flag is used for indicating that the mode decision of this MB can be derived from that of the corresponding MB in the base layer. If the resolution of the base layer is the same as that of the enhancement layer, all the mode information can be used as is. If the resolution of the base layer is different from that of the enhancement layer (for example, half of the resolution of the enhancement layer), the mode information used by the enhancement layer needs to be derived according to the resolution ratio.), and ([0043] The present invention improves the inter-layer prediction modes as follows:  Mode Inheritance from Base Layer when the Base Layer MB is Coded in Intra Mode. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is. [0080] In sum, intra 8x8 and intra 4x4 are different luma prediction types. The basic idea in intra prediction is to use the edge pixels in the neighboring block (that are already processed and reconstructed) to perform directional prediction of the pixels in the block being processed. A particular mode specifies a prediction direction, such as down-right direction, or horizontal direction, and so on.), wherein a spatial resolution of the first array is different than a spatial resolution of the second array ([0030] Improvements can be achieved by using MI even when the base layer MB is encoded in intra mode as follows: [0031] Copy intra 4x4 mode of one 4x4 block in the base layer to multiple neighboring 4x4 blocks in the enhancement layer if the base layer resolution is lower than the enhancement layer resolution.), and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block ([0005] Decode the syntax elements of the MB, syntax elements including prediction modes and associated parameters; [0006] Based on syntax elements, retrieve the pixel predictors for each partition of MB. An MB can have multiple partitions, and each partition can have its own mode information; [0007] Perform entropy decoding to obtain the quantized coefficients; [0008] Perform inverse transform on the quantized coefficients to reconstruct the prediction residue; and [0009] Add pixel predictors to the reconstructed prediction residues in order to obtain the reconstructed pixel values of the MB. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is.); and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block ([Fig. 4] reconstruction occurs).
Vieron discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([0001] The invention relates to spatially scalable encoding and decoding processes that use a method for deriving coding information. More particularly, it relates to a method, also called inter-layer prediction method, for deriving coding information for high resolution images from the coding information of low resolution images.), comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples ([0043] first coding means for coding the low resolution images, said first coding means generating coding information for the low resolution images and a base layer data stream), a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters, wherein a spatial resolution of the first array is different than a spatial resolution of the second array ([0044] inheritance means for deriving coding information for at least one image part of a high resolution image from coding information of at least one image part of a low resolution image; and [0045] second coding means for coding the high resolution images using said derived coding information, said second coding means generating an enhancement layer data stream.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee with the determination of the same coding prediction mode information to be used for the color components of the macroblock layers or for separate coding mode prediction information to be used for the color components of the macroblock layers as taught by Sekiguchi in order to improve the decoding of color components of 

In regards to claim 2, the limitations of claim 1 have been addressed. Lee discloses wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame), residual information associated with the second coding block ([0021] decoding a residual prediction flag indicating whether residual data for an enhancement layer block of a multi-layered video signal is predicted from residual data for a lower layer block corresponding to the residual data for the enhancement layer block).

In regards to claim 3, the limitations of claim 2 have been addressed. Lee discloses wherein the reconstructor is configured for reconstructing the second coding block based on ([0158] the reconstructed current frame is fed to the enhancement layer decoder) and the residual information associated with the second coding block ([0161] An adder 715 adds the reconstructed residual frame to the base layer frame provided by the base layer decoder 600 in order to reconstruct a frame.).

In regards to claim 4, the limitations of claim 1 have been addressed. Lee fails to explicitly disclose wherein the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
Sekiguchi discloses wherein the different types of spatially sampled information include brightness, color ([Page 13] color components of the macroblock layers), depth, or transparency information of the scene.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee with the determination of the same coding prediction mode information to be used for the color components of the macroblock layers or for separate coding mode prediction information to be used for the color components of the macroblock layers as taught by Sekiguchi in order to improve the decoding of color components of macroblock layers.

In regards to claim 5, the limitations of claim 1 have been addressed. Lee discloses wherein coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter-prediction ([0073] Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector. Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector. Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to.), an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided ([0152] partition information).

In regards to claim 7, the limitations of claim 1 have been addressed. Lee discloses wherein the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on a first intra coding parameter of the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame).

Claim 8 lists all the same elements of claim 1, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8. 

Claim 9 lists all the same elements of claim 2, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9. 

Claim 10 lists all the same elements of claim 3, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 5, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 
Claim 14 lists all the same elements of claim 7, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claims 1 and 2, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claims 1 and 2 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 2, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 4, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 5, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 18. 

Claim 20 lists all the same elements of claim 7, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/             Primary Examiner, Art Unit 2482